DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final, first office action on the merits on patent application 16797285, attorney docket 528726US. Application claims foreign priority to Japanese application 2019-166165, filed 09/12/2019, and applicant is Kioxia Corporation.  Applicant’s election without traverse of Invention I, claims 1-10 in the reply filed on 6/23/2021 is acknowledged. Claims 11-20 have been withdrawn from consideration. Claims 1-10  are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Kanazawa (U.S. 10,256,252).

As for claim 1, 
Kanazawa teaches in figures 1, 2, and 6L,  a semiconductor memory device, comprising: 
a semiconductor substrate (9); 
a control circuit (700) arranged on the semiconductor 5substrate; 
a memory cell array (46/50/60) arranged above the control circuit, 
including a plurality of three-dimensionally- arranged memory cells, and controlled by the control circuit [co5 ln41];  
10a first nitride layer (142) arranged between the control circuit and the memory cell array; and a second nitride layer (not shown but described in [co6 ln66-co7 ln12]) arranged between the control circuit and the first nitride layer.  

  As for claim 3,
Kanazawa teaches the device according to claim 1, and teaches the density of the second nitride layer is lower than a 20density of the first nitride layer. ([co6 ln66-co7 ln12]). 

As for claim 4,


As for claim 5,
Kanazawa teaches the device according to claim 1, and teaches that 25the memory cell array comprises: 
a plurality of first conductive layers (46) arranged at intervals in a first direction;  - 28 – 
a pillar (50/60) extending through the first conductive layers in the first direction and including a semiconductor layer (60); 
and a second conductive layer (11) arranged below a bottommost 5one of the first conductive layers so as to be in contact with the semiconductor layer (co14 ln44-64]).  

As for claim 6,
Kanazawa teaches the device according to claim 5, further comprising: 
a conductor extending through the second nitride 10layer, the first nitride layer, and the first conductive layers in the first direction (not shown, but it is inherent that the transistor must be connected through the stack to the memory stack).  

As for claim 8,
Kanazawa teaches the device according to claim 1, 
And Kanazawa teaches that the memory cell array comprises a plurality of first conductive layers (46) arranged at intervals in a first direction, and 20both of areas of 

As for claim 259,
Kanazawa teaches the device according to claim 1, wherein the device is a NAND flash memory.  [co5 ln41-44]).

As for claim 10,
Kanazawa teaches a semiconductor memory device, comprising:  - 29 – 
a semiconductor substrate (9); 
a transistor (700) on the semiconductor substrate; 
a layer stack above the transistor (46/50/60), the layer stack including a plurality of conductive layers (46) arranged at 5intervals in a first direction, 
a semiconductor layer (60) that passes through the conductive layers in the first direction, and 
a charge storage layer (54) between the semiconductor layer and the conductive layers ([co15 ln25]); 
a first nitride layer (142) between the transistor and the 10layer stack; 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa in view of Chun et al.  (U.S. 2019/0081072).

As for claim 2, 
Kanazawa teaches the device according to claim 1, but does not teach that 15a content of hydrogen in the second nitride layer is lower than a content of hydrogen in the first nitride layer.  
However, Chun teaches that a nitride that is less dense and has a greater etchrate will have a greater hydrogen content. Chun [0091].
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute the materials of Chun for the two layers of Kanazawa .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa.

As for claim 7,
Kanazawa teaches the device according to claim 1, wherein the control circuit includes a MOS transistor (700, shown as a MOS transistor with source drain and gate separated from a semiconductor channel by an oxide [co5 ln8-co5 ln44]), but does not teach that  the MOS transistor includes boron-containing polycrystalline 15silicon.
Kanazawa teaches a doped polysilicon source and drain and channel [co5 ln8-44], but does not teach boron as a dopant.
However, boron is one of a limited number of dopants that are identified for creating a predictable conductive material from silicon, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A BODNAR/Examiner, Art Unit 2893